f •       r"                                                         10/25/2022
                      j    I
                               1.;


          IN 1U SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0005


                                       PR 22-0005

                                                                   OCT 2 5 2022
IN RE THE MOTION OF PETER M. TORSTENSEN, JR.                      Bowen Greenwo: ,a
                                                               CI:7t-k of SIRTe
FOR ADMISSION TO THE BAR OF THE STATE OF                           StatCp    E3,14.
MONTANA



       Peter M. Torstensen, Jr. has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Torstensen has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Peter M. Torstensen, Jr. may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this 7-4-clay of October, 2022.
    424 AI .411,
        Justices




2